DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 13 August 2021, claims 1-20 are presently pending in the application, of which, claims 1, 17 and 20 are presented in independent form. The Examiner acknowledges amended claims 1, 9, 11, 14-18, and 20. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application claims priority to a U.S. Provisional Application 62/846,488, filed 10 May 2019, and has been accorded the earliest effective date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 14 May 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103as being unpatentable by Bushman, Nathan (U.S 2016/0357769 and known hereinafter as Bushman) in view of Battaje, Ajith, et al (U.S. 2018/0004437 and known hereinafter as Battaje)(newly presented).

As per claim 1, Bushman teaches a method, comprising: 
storing a reference snapshot of a storage (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing a snapshot based on a first point in time of a source storage.); 
receiving at a storage system a stream of data changes that modify the storage, wherein the data changes are captured by a write filter of the storage (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence in which a snapshots denote a point in time in which the image was backed up, where a quiescene map identifies block positions of blocks that are written to the first snapshot during post-snapshot quiescence.), wherein each of the data changes is associated with a corresponding sequence number that indicates a relative order of data changes in the stream of data changes; 
logging the received data changes in a log (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence which is logged, tracked, and modified.); 
determining that a first log entry includes a first snapshot marker (e.g. Bushman, see paragraphs [0015-0019], which discloses a first incremental image backup (e.g. snapshot) based on a first point in time, a second incremental backup (e.g. snapshot), based on a second point in time,etc);
in response to determining that the first log entry includes the snapshot marker, generating a first incremental snapshot corresponding to a first intermediate reference restoration point by applying to the reference snapshot a first set of data changes stored in the log that occurred after an instance time of the reference snapshot and before the first snapshot marker based on a first order in which one or more data changes included in the first set occurred (e.g. Bushman, see paragraphs [0015-0019], which discloses a first incremental image backup (e.g. snapshot) based on a first point in time, a second incremental backup (e.g. snapshot), based on a second point in time,etc. Additionally, Bushman, see paragraphs [0091-0096], which discloses a first incremental backup is provided, which copies blocks in the second set of block positions from the first quiesced snapshot and . 
Bushman does not explicitly disclose determining that a second log entry includes a second snapshot marker; in response to determining that the second log entry includes the snapshot marker, generating a second incremental snapshot corresponding to a second intermediate reference restoration point by applying to the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred.
Battaje teaches determining that a second log entry includes a second snapshot marker (e.g. Battaje, see paragraphs [0005-0006], which discloses a second snapshot marker where the snapshot marker is associated to a table entry.);
in response to determining that the second log entry includes the snapshot marker (e.g. Battaje, see paragraphs [0005-0006], which discloses a second snapshot marker where the snapshot marker is associated to a table entry.), generating a second incremental snapshot corresponding to a second intermediate reference restoration point by applying to the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred (e.g. Battarje, see paragraphs [0055-0057], which discloses an incremental snapshot may occur where the snapshot marker may indicate a counter denoting time, a counter associated with map updates, and a counter associated with meta-log entries, where the snapshot marker may indicate each time a new map entry is created or where .
Bushman is directed to capturing post-snapshot quiescence writes in a linear image backup chain. Battaje is directed to incremental snapshots based technique on paged translation systems. Both are analogous art because they are directed to identifying and sequencing snapshots and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Bushman with the teachings of Battaje to include the claimed features with the motivation to improve incremental snapshots techniques.

As per claim 17, Bushman teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
As per claim 1, Bushman teaches a method, comprising: 
storing a reference snapshot of a storage (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing a snapshot based on a first point in time of a source storage.); 
receiving at a storage system a stream of data changes that modify the storage, wherein the data changes are captured by a write filter of the storage (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence in which a snapshots denote a point in time in which the image was backed up, where a quiescene map identifies block positions of blocks that are written to the first snapshot during post-snapshot quiescence.), wherein each of the data changes is associated with a corresponding sequence number that indicates a relative order of data changes in the stream of data changes; 
logging the received data changes in a log (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence which is logged, tracked, and modified.); 
determining that a first log entry includes a first snapshot marker (e.g. Bushman, see paragraphs [0015-0019], which discloses a first incremental image backup (e.g. snapshot) based on a first point in time, a second incremental backup (e.g. snapshot), based on a second point in time,etc);
in response to determining that the first log entry includes the snapshot marker, generating a first incremental snapshot corresponding to a first intermediate reference restoration point by applying to the reference snapshot a first set of data changes stored in the log that occurred after an instance time of the reference snapshot and before the first snapshot marker based on a first order in which one or more data changes included in the first set occurred (e.g. Bushman, see paragraphs [0015-0019], which discloses a first incremental image backup (e.g. snapshot) based on a first point in time, a second incremental backup (e.g. snapshot), based on a second point in time,etc. Additionally, Bushman, see paragraphs [0091-0096], which discloses a first incremental backup is provided, which copies blocks in the second set of block positions from the first quiesced snapshot and where further a second incremental backup is provided, in which backups are tracked based on time t1, t2, to indicate where a restoration of the incremental backup could occur.). 
Bushman does not explicitly disclose determining that a second log entry includes a second snapshot marker; in response to determining that the second log entry includes the snapshot marker, generating a second incremental snapshot corresponding to a second intermediate reference restoration point by applying to the first incremental snapshot a second set of data changes stored in the log that occurred 
Battaje teaches determining that a second log entry includes a second snapshot marker (e.g. Battaje, see paragraphs [0005-0006], which discloses a second snapshot marker where the snapshot marker is associated to a table entry.);
in response to determining that the second log entry includes the snapshot marker (e.g. Battaje, see paragraphs [0005-0006], which discloses a second snapshot marker where the snapshot marker is associated to a table entry.), generating a second incremental snapshot corresponding to a second intermediate reference restoration point by applying to the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred (e.g. Battarje, see paragraphs [0055-0057], which discloses an incremental snapshot may occur where the snapshot marker may indicate a counter denoting time, a counter associated with map updates, and a counter associated with meta-log entries, where the snapshot marker may indicate each time a new map entry is created or where changes have occurred between the older and newer entries, where see further paragraphs [0085-0088], discloses a timestamp log is included in a snapshot marker where the one or more new meta-log entry is created and further differentiates the earlier snapshot markers from the newer snapshot markers.).
Bushman is directed to capturing post-snapshot quiescence writes in a linear image backup chain. Battaje is directed to incremental snapshots based technique on paged translation systems. Both are analogous art because they are directed to identifying and sequencing snapshots and therefore it would have been obvious to one 


As per claim 20, Bushman teaches a system, comprising: 
a processor configured to (e.g. Bushman, see paragraph [0032], which discloses multiprocessors): 
As per claim 1, Bushman teaches a method, comprising: 
storing a reference snapshot of a storage (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing a snapshot based on a first point in time of a source storage.); 
receiving at a storage system a stream of data changes that modify the storage, wherein the data changes are captured by a write filter of the storage (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence in which a snapshots denote a point in time in which the image was backed up, where a quiescene map identifies block positions of blocks that are written to the first snapshot during post-snapshot quiescence.), wherein each of the data changes is associated with a corresponding sequence number that indicates a relative order of data changes in the stream of data changes; 
logging the received data changes in a log (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence which is logged, tracked, and modified.); 
determining that a first log entry includes a first snapshot marker (e.g. Bushman, see paragraphs [0015-0019], which discloses a first incremental image backup (e.g. snapshot) ;
in response to determining that the first log entry includes the snapshot marker, generating a first incremental snapshot corresponding to a first intermediate reference restoration point by applying to the reference snapshot a first set of data changes stored in the log that occurred after an instance time of the reference snapshot and before the first snapshot marker based on a first order in which one or more data changes included in the first set occurred (e.g. Bushman, see paragraphs [0015-0019], which discloses a first incremental image backup (e.g. snapshot) based on a first point in time, a second incremental backup (e.g. snapshot), based on a second point in time,etc. Additionally, Bushman, see paragraphs [0091-0096], which discloses a first incremental backup is provided, which copies blocks in the second set of block positions from the first quiesced snapshot and where further a second incremental backup is provided, in which backups are tracked based on time t1, t2, to indicate where a restoration of the incremental backup could occur.). 
Bushman does not explicitly disclose determining that a second log entry includes a second snapshot marker; in response to determining that the second log entry includes the snapshot marker, generating a second incremental snapshot corresponding to a second intermediate reference restoration point by applying to the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred.
determining that a second log entry includes a second snapshot marker (e.g. Battaje, see paragraphs [0005-0006], which discloses a second snapshot marker where the snapshot marker is associated to a table entry.);
in response to determining that the second log entry includes the snapshot marker (e.g. Battaje, see paragraphs [0005-0006], which discloses a second snapshot marker where the snapshot marker is associated to a table entry.), generating a second incremental snapshot corresponding to a second intermediate reference restoration point by applying to the first incremental snapshot a second set of data changes stored in the log that occurred after an instance time of the first incremental snapshot and before the second snapshot marker based on a second order in which one or more data changes included in the second set occurred (e.g. Battarje, see paragraphs [0055-0057], which discloses an incremental snapshot may occur where the snapshot marker may indicate a counter denoting time, a counter associated with map updates, and a counter associated with meta-log entries, where the snapshot marker may indicate each time a new map entry is created or where changes have occurred between the older and newer entries, where see further paragraphs [0085-0088], discloses a timestamp log is included in a snapshot marker where the one or more new meta-log entry is created and further differentiates the earlier snapshot markers from the newer snapshot markers.).
Bushman is directed to capturing post-snapshot quiescence writes in a linear image backup chain. Battaje is directed to incremental snapshots based technique on paged translation systems. Both are analogous art because they are directed to identifying and sequencing snapshots and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Bushman with the teachings of Battaje to include the claimed features with the motivation to improve incremental snapshots techniques.

As per claim 2, Bushman teaches the method of claim 1, wherein the write filter is configured to receive a notification of a snapshot of a workload being created (e.g. Bushman, see paragraphs [0091-0096], which discloses a first incremental backup is provided, which copies blocks in the second set of block positions from the first quiescence snapshot and where further a second incremental backup is provided, in which backups are tracked based on time t1, t2, to indicate where a restoration of the incremental backup could occur.). 

As per claim 3, Bushman teaches the method of claim 2, wherein in response to receiving the notification of the snapshot of the workload being created, the write filter is configured to insert a snapshot marker into a stream of IOs (e.g. Bushman, see paragraphs [0091-0096], which discloses a first incremental backup is provided, which copies blocks in the second set of block positions from the first quiescence snapshot and where further a second incremental backup is provided, in which backups are tracked based on time t1, t2, to indicate where a restoration of the incremental backup could occur.). 

As per claim 4, Bushman teaches the method of claim 3, further comprising: determining that a log entry includes the snapshot marker (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence in which a snapshots denote a point in time in which the image was backed up, where a quiescene map identifies block positions of blocks that are written to the first snapshot during post-snapshot quiescence.); and 
generating the first intermediate reference restoration point (e.g. Bushman, see paragraphs [0015-0019], which discloses capturing post-snapshot quiescence in which a snapshots denote a point in time in which the image was backed up, where a quiescene map identifies block positions of blocks that are written to the first snapshot during post-snapshot quiescence.). 

As per claim 5, Bushman teaches the method of claim 4, wherein generating the first intermediate reference restoration point comprises:
cloning a tree data structure corresponding to the reference snapshot (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup, where the incremental backup indicates a potential restoration point.); and
applying the logged data changes to the cloned tree data structure (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup, where the incremental backup indicates a potential restoration point.). 

As per claim 6, Bushman teaches the method of claim 1, further comprising determining that a gap exists in a log of the received data changes (e.g. Bushman, see paragraphs [0091-0096], which discloses a first incremental backup is provided, which copies blocks in the second set of block positions from the first quiescence snapshot and where further a second incremental backup is provided, in which backups are tracked based on time t1, t2, to indicate where a restoration of the incremental backup could occur.). 

As per claim 7, Bushman teaches the method of claim 6, further comprising requesting a second reference snapshot of the storage (e.g. Bushman, see paragraphs [0052-0056], which discloses each incremental image backup indicates a full restoration of the image, based on the post-snapshot queiscence.). 

Bushman teaches the method of claim 7, further comprising generating a full reference restoration point based on the second reference snapshot (e.g. Bushman, see paragraphs [0052-0056], which discloses each incremental image backup indicates a full restoration of the image, based on the post-snapshot queiscence.). 

As per claim 9 and 18, Bushman teaches the method of claim 1 and the computer program product of claim 17, respectively, wherein the received data changes include corresponding sequence numbers (e.g. Bushman, see paragraphs [0042-0045], which discloses a linear image backup chain indicating that the incremental image backup is sequenced with appropriate sequencing position.). 

As per claims 10 and 19, Bushman teaches the method of claim 9 and the computer program product of claim 18, respectively, wherein the corresponding sequence numbers include corresponding incarnation identifiers and corresponding change identifiers (e.g. Bushman, see paragraphs [0042-0045], which discloses capturing post-snapshot quiescence writes in an image backup, where a timeline is attached to the snapshots, indicating a reference point of where blocks can be restored.). 

As per claim 11, Bushman teaches the method of claim 1, wherein the write filter is attached to a workload of the storage prior to the reference snapshot being initiated (e.g. Bushman, see paragraphs [0042-0045], which discloses capturing post-snapshot quiescence writes in an image backup, where a timeline is attached to the snapshots, indicating a reference point of where blocks can be restored.). 

Bushman teaches the method of claim 1, further comprising receiving a request to restore the storage to a particular moment in time (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup.). 

As per claim 13, Bushman teaches the method of claim 12, further comprising determining a reference restoration point associated with the particular moment in time (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup.). 

As per claim 14, Bushman teaches the method of claim 13, further comprising:
 determining that the determined reference restoration point is equal to the particular moment in time (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup.); and 
providing data associated with the reference restoration point (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup, where the incremental backup indicates a potential restoration point.). 

As per claim 15, Bushman teaches the method of claim 13, further comprising:
determining that the determined reference restoration point is not equal to the particular moment in time (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup.); 
(e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup, where the incremental backup indicates a potential restoration point.); and 
modifying the cloned tree data structure by applying one or more data changes included in a log to the cloned tree data structure (e.g. Bushman, see paragraphs [0036-0039], which discloses restoration of blocks may occur at any point in time or based on a particular incremental image backup, where the incremental backup indicates a potential restoration point and where each incremental image backup indicates a change in data which is stored and tracked in a log.). 

As per claim 16, Bushman teaches the method of claim 15, further comprising providing data associated with the modified cloned tree data structure (e.g. Bushman, see paragraph [0004], which discloses a file system typically tracks allocated and unallocated blocks using specialized data structures.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 20, 2021